NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JOSEFA VALDIVIA,                   )
                                   )
             Appellant,            )
                                   )
v.                                 )              Case No. 2D17-1374
                                   )
TARGET CORPORATION, d/b/a TARGET, )
a Foreign Corporation,             )
                                   )
             Appellee.             )
___________________________________)

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Lee
County; John E. Duryea, Jr., Judge.

Carlos D. Cabrera of Law Office of Carlos D.
Cabrera, LLC, Hollywood, for Appellant.

Hinda Klein of Conroy Simberg, Hollywood,
for Appellee.



PER CURIAM.

             Affirmed.




LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.